DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Regarding the claim to the earlier filing date of the provisional, only claims 1, 5-9, 11, 12, 14, 15, 16, and 20 are supported by the provisional application and therefore get the earlier filing date. Claims 2-4, 10, 13, and 17-19 are deemed to not be adequately supported by the provisional application and therefore are assumed to be filed with the application date.

Response to Arguments
Applicant’s arguments, see Remark, filed 1/19/2022, with respect to the rejection(s) of claims 1-20 under A Learning-based Human Facial Image Quality Evaluation Method in Video-based Face Recognition Systems published by Cong Wang (hereafter referred to as Wang1) published on December 13, 2017 in view of Image Aesthetics Assessment using Deep Chatterjee’s Machine published by Wang and Liu (hereafter referred to as Wang2 and Liu) on May 14, 2017 and CHANDARANA et al (US 2019/0228547) and Marentis et al (US 2015/0018671) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al (Image Aesthetics Assessment using Deep Chatterjee’s Machine) in view of Marentis et al (US 2015/0018671). Please read the Office action below for further detail. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Image Aesthetics Assessment using Deep Chatterjee’s Machine) in view of Marentis et al (US 2015/0018671):
Claim 1:
Wang et al teaches the following:
A method for classifying objects (page 942 left column second paragraph teaches using binary classification of visual subject. Page 946 right column 3rd-4th paragraphs teaches classifier for foreground objects in images (eight correctly classified low-quality images in figure 3b)), comprising:
detecting, by a hardware processor (Due to the complexity of the calculation process for classification, this must be performed inherently by a computer that has to have a hardware processor), objects in a set of one or more images (page 946 right column 3rd-4th paragraphs teaches classifier for foreground object in images);
constructing, by the hardware processor, a plurality of first-level automatic classifiers using the set of training examples (Figure 1 and Section III.A.2-paragraphs 1-4 disclose a plurality of parallel pathways which each correspond to a separate feature dimension that is processed via a fully convolutional neural network into an attribute (Fig. 2-conv 3, Section III.A.2-paragraph 3, and Table I), thereby having a plurality of classifiers)
constructing, by the hardware processor, a second-level automatic classifier from outputs of the first-level automatic classifiers, the second-level automatic classifier for automatically providing a classification for at least some of the objects (Figure 1 and section III.A.2-paragraphs 1-4 discloses that the outputs of the first-level classifiers are an individual binary label corresponding to the presence of each visual attribute of interest disclosed in table 1, as well as the attribute itself which corresponds to Fig. 2-conv.3.  Wang2 and Liu Figure 1 and Section III.B discloses that a second level high level synthesis convolutional neural network that takes in the attributes output (Fig. 2-conv 3) by the plurality of parallel convolutional neural networks and outputs an aesthetic quality classification).

Wang teaches all the following subject matter above, but not the following which is taught by Marentis et al: 
tagging, by the hardware processor, each of the objects with multiple object features including an object orientation, an object pose, an object size, and an object sharpness, each of the multiple object features describing a specific object attribute and having a range of values assigned to assist with a determination of an overall quality of the one or more images (0057 teaches tag classification function is performed; abstract teaches detect of object and determine and identified object tag upon analyze feature; 0005 teaches determine analyzing one or more features of the object; 0052 teaches feature analysis for size, shape, texture, intensity profile (sharpness), with further descriptor such as maximum or average values for the criteria for feature of object; 0014 teaches object at different orientation; 0054 teaches consideration of object feature such as  in different positions (pose) and orientations. 0052 teaches object features such as size, shape, texture, intensity profile…and the likes. The object quality measurement is further taught by feature descriptor such as maximum or average values (range of values) of the tag site (object). Marentis et al further teaches binary response by ways of facilitate the analysis if the tag site (object) to be true (the opposite would be false) which mirror the binary selection);
specifying a set of training examples by classifying the overall quality of at least some of the objects using a binary selection as being of an acceptable quality or an unacceptable quality, based on a user’s domain knowledge about an application program that takes the objects as inputs (0052 further teaches binary response by ways of facilitate the analysis if the tag site (object) to be true (the opposite would be false) which mirror the binary selection, based on its pre-determined properties (user’s domain knowledge about the program and takes on object as inputs)),
the classification being either the acceptable quality or the unacceptable quality (0052 further teaches binary response by ways of facilitate the analysis if the tag site (object) to be true (the opposite would be false), where true or false is interpret at acceptable or unacceptable quality; 0057 teaches tag classification is perform).
Wang and Marentis et al are both in the field of image processing especially for assessment of object(s) within the image such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Wang’s binary classification of foreground object(s) with further parameter details, for better classification, of the object features such as size, shape texture, intensity profile, orientation and pose of Marentis et al which is based on pre-determined properties in order to facilitate the analysis of the tag site (object) to be indeed a true object as disclosed by Marentis et al in paragraph 0052.




Wang et al further teaches:
The method of claim 1, where said detection step detect the object using one or more deep-learning base techniques (Figure 1 discloses the concept of a neural network, which is an example of a deep machine-learning based technique).

Claim 3:
Wang et al further teaches:
The method of claim 1, where said detecting step detects the objects using one or more machine-learning based techniques (Figure 1 discloses the concept of a neural network, which is an example of a deep machine- learning based technique).

Claim 4:
Marentis et al further teaches:
The method of claim 1, where each of the multiple object features that are detected are not independent with respect to each other (0052 teaches feature analysis for size, shape, texture, intensity profile (sharpness), with further descriptor such as maximum or average values for the criteria for feature of object. Where the extraction of these features and values are from the one object, which due its same source, they are not view as independent with respect to each other). 

Claim 5: cancelled




Wang et al further teaches:
The method of claim 1, further comprising training the second-level classifier using a same set of annotated labels as used to train the first-level classifiers (figure 1 discloses that the entire DCM, which comprises the first level parallel pathway networks and the high-level synthesis network, is tuned jointly end to end and therefore the high-level synthesis network has to be trained using the same set of data as the attribute-learning parallel pathways). 

Claim 7:
Wang et al further teaches:
The method of claim 1, wherein the method is performed by an object recognition system (page 942 left column second paragraph teaches using binary classification of visual subject. Page 946 right column 3rd-4th paragraphs teaches classifier for foreground objects in images (eight correctly classified low-quality images in figure 3b)).

Claim 8:
Wang et al further teaches:
The method of claim 1, wherein a respective one of the first-level automatic classifiers is constructed for each respective one of the multiple object features (Figure 1 and Section II.A discloses that each feature dimension of the input image is processed by a separate pathway which is a fully convolutional neural network and therefore each feature has a separate constructed pathway). 




Wang et al further teaches:
The method of claim 1, further comprising filtering out the objects classified as being the unacceptable quality from being forward to the application program (above teaches object classification, and 0052 teaches true object tag in order to facilitate the analysis of enhancement function. Such selection for further enhance function for true object tag is interpret where the false (unacceptable quality) is not forward to enhance function (application program)). 

Claim 15:
Wang et al further teaches:
The method of claim 1, wherein the outputs from the first-level classifier comprise a n-dimensional output vector of binary values, where n is an integer representing a number of the multiple features (Section III.A.2 teaches that the first level classifiers outputs a binary label value corresponding to the presence of the visual attribute of interest disclosed in table 1 for each of the parallel pathways).

Claim 16:
Wang et al teaches the following subject matter:
A computer program product for classifying objects, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising (Due to the complexity of the nature of object classification with first and second level classifiers this must be inherently be performed by a computer and a computer program that comprises a non-transitory computer readable storage medium that has program instructions to perform this method)
detecting, by a hardware processor (Due to the complexity of the calculation process for classification, this must be performed inherently by a computer that has to have a hardware processor), objects in a set of one or more images (page 946 right column 3rd-4th paragraphs teaches classifier for foreground object in images);
constructing, by the hardware processor, a plurality of first-level automatic classifiers using the set of training examples (Figure 1 and Section III.A.2-paragraphs 1-4 disclose a plurality of parallel pathways which each correspond to a separate feature dimension that is processed via a fully convolutional neural network into an attribute (Fig. 2-conv 3, Section III.A.2-paragraph 3, and Table I), thereby having a plurality of classifiers); and
constructing, by the hardware processor, a second-level automatic classifier from outputs of the first-level automatic classifiers, the second-level automatic classifier for automatically providing a classification for at least some of the objects (Figure 1 and section III.A.2-paragraphs 1-4 discloses that the outputs of the first-level classifiers are an individual binary label corresponding to the presence of each visual attribute of interest disclosed in table 1, as well as the attribute itself which corresponds to Fig. 2-conv.3.  Wang2 and Liu Figure 1 and Section III.B discloses that a second level high level synthesis convolutional neural network that takes in the attributes output (Fig. 2-conv 3) by the plurality of parallel convolutional neural networks and outputs an aesthetic quality classification).
Wang teaches all the following subject matter above, but not the following which is taught by Marentis et al: 
tagging, by the hardware processor, each of the objects with multiple object features including an object orientation, an object pose, an object size, and an object sharpness, each of the multiple object features describing a specific object attribute and having a range of values assigned to assist with a determination of an overall quality of the one or more images (0057 teaches tag classification function is performed; abstract teaches detect of object and determine and identified object tag upon analyze feature; 0005 teaches determine analyzing one or more features of the object; 0052 teaches feature analysis for size, shape, texture, intensity profile (sharpness), with further descriptor such as maximum or average values for the criteria for feature of object; 0014 teaches object at different orientation; 0054 teaches consideration of object feature such as  in different positions (pose) and orientations. 0052 teaches object features such as size, shape, texture, intensity profile…and the likes. The object quality measurement is further taught by feature descriptor such as maximum or average values (range of values) of the tag site (object). Marentis et al further teaches binary response by ways of facilitate the analysis if the tag site (object) to be true (the opposite would be false) which mirror the binary selection);
specifying, by the hardware processor, a set of training examples by classifying the overall quality of at least some of the objects using a binary selection as being of an acceptable quality or an unacceptable quality, based on a user’s domain knowledge about an application program that takes the objects as inputs(0052 further teaches binary response by ways of facilitate the analysis if the tag site (object) to be true (the opposite would be false) which mirror the binary selection, based on its pre-determined properties (user’s domain knowledge about the program and takes on object as inputs));
the classification being either the acceptable quality or the unacceptable quality (0052 further teaches binary response by ways of facilitate the analysis if the tag site (object) to be true (the opposite would be false), where true or false is interpret at acceptable or unacceptable quality; 0057 teaches tag classification is perform).


It would have been obvious to one skill in the art at the time of the invention to modify Wang’s binary classification of foreground object(s) with further parameter details, for better classification, of the object features such as size, shape texture, intensity profile, orientation and pose of Marentis et al which is based on pre-determined properties in order to facilitate the analysis of the tag site (object) to be indeed a true object as disclosed by Marentis et al in paragraph 0052.

Claim 17:
Wang et al further teaches:
The method of claim 16, where said detection step detect the object using one or more deep-learning base techniques (Figure 1 discloses the concept of a neural network, which is an example of a deep machine-learning based technique).

Claim 18:
Wang et al further teaches:
The method of claim 16, where said detecting step detects the objects using one or more machine-learning based techniques (Figure 1 discloses the concept of a neural network, which is an example of a deep machine- learning based technique).

Claim 19:
Marentis et al further teaches:
The method of claim 16, where each of the multiple object features that are detected are not independent with respect to each other (0052 teaches feature analysis for size, shape, texture, intensity profile (sharpness), with further descriptor such as maximum or average values for the criteria for feature of object. Where the extraction of these features and values are from the one object, which due its same source, they are not view as independent with respect to each other). 

Claim 20:
Wang et al teaches:
A computer processing system for classifying objects, comprising: a memory for storing program code (Due to the complexity of the nature of object classification with first and second level classifiers this must be inherently be performed by a computer that comprises a memory to store program instructions to perform this method and a hardware processor to execute the stored method); and
hardware processor for running the program code to detect objects in a set of one or more images (Due to the complexity of the calculation process for classification, this must be performed inherently by a computer that has to have a hardware processor. page 946 right column 3rd-4th paragraphs teaches classifier for foreground object in images);
construct a plurality of first-level automatic classifiers using the set of training examples (Figure 1 and Section III.A.2-paragraphs 1-4 disclose a plurality of parallel pathways which each correspond to a separate feature dimension that is processed via a fully convolutional neural network into an attribute (Fig. 2-conv 3, Section III.A.2-paragraph 3, and Table I), thereby having a plurality of classifiers); and
construct a second-level automatic classifier from outputs of the first-level automatic classifiers, the second-level automatic classifier for automatically providing a classification for at least some of the objects (Figure 1 and section III.A.2-paragraphs 1-4 discloses that the outputs of the first-level classifiers are an individual binary label corresponding to the presence of each visual attribute of interest disclosed in table 1, as well as the attribute itself which corresponds to Fig. 2-conv.3.  Wang2 and Liu Figure 1 and Section III.B discloses that a second level high level synthesis convolutional neural network that takes in the attributes output (Fig. 2-conv 3) by the plurality of parallel convolutional neural networks and outputs an aesthetic quality classification).
Wang teaches all the following subject matter above, but not the following which is taught by Marentis et al: 
tag each of the objects with multiple object features including an object orientation, an object pose, an object size, and an object sharpness, each of the multiple object features describing a specific object attribute and having a range of values assigned to assist with a determination of an overall quality of the one or more images (0057 teaches tag classification function is performed; abstract teaches detect of object and determine and identified object tag upon analyze feature; 0005 teaches determine analyzing one or more features of the object; 0052 teaches feature analysis for size, shape, texture, intensity profile (sharpness), with further descriptor such as maximum or average values for the criteria for feature of object; 0014 teaches object at different orientation; 0054 teaches consideration of object feature such as  in different positions (pose) and orientations. 0052 teaches object features such as size, shape, texture, intensity profile…and the likes. The object quality measurement is further taught by feature descriptor such as maximum or average values (range of values) of the tag site (object). Marentis et al further teaches binary response by ways of facilitate the analysis if the tag site (object) to be true (the opposite would be false) which mirror the binary selection);
specify a set of training examples by classifying the overall quality of at least some of the objects using a binary selection as being of an acceptable quality or an unacceptable quality, based on a user’s domain knowledge about an application program that takes the objects as inputs (0052 further teaches binary response by ways of facilitate the analysis if the tag site (object) to be true (the opposite would be false) which mirror the binary selection, based on its pre-determined properties (user’s domain knowledge about the program and takes on object as inputs));
the classification being either the acceptable quality or the unacceptable quality (0052 further teaches binary response by ways of facilitate the analysis if the tag site (object) to be true (the opposite would be false), where true or false is interpret at acceptable or unacceptable quality; 0057 teaches tag classification is perform).
Wang and Marentis et al are both in the field of image processing especially for assessment of object(s) within the image such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Wang’s binary classification of foreground object(s) with further parameter details, for better classification, of the object features such as size, shape texture, intensity profile, orientation and pose of Marentis et al which is based on pre-determined properties in order to facilitate the analysis of the tag site (object) to be indeed a true object as disclosed by Marentis et al in paragraph 0052.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Image Aesthetics Assessment using Deep Chatterjee’s Machine) and Marentis et al (US 2015/0018671) in view of Romanenko (US2018/0068540).
Claim 9:
Wang et al teaches wherein said detecting step further comprises, for a given object from among the multiple objects, storing a timestamp indicating a time of detection of the given object in a database, responsive to a detection of the given object (page 947 left column second paragraph teaches time-lapse photography with consideration of shape (object) and identification (detection) such as woman (object know to be a women which would be in the database in order to be identify). These time-lapse have corresponding to timestamped metadata and therefore the timestamp corresponding to the time of detection and extraction)
However, the combination of Wang et al and Marentis et al does not explicitly disclose detecting extracting a thumbnail image of the given object and storing the thumbnail image
Romanenko does explicitly disclose extracting a thumbnail image of the given object and storing the thumbnail image (Romaneko paragraph 0039 discloses extracting a thumbnail image of a person's face, which is the given object of interest.). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Wang et al and Marentis et al  to include thumbnail extraction and storage as taught by Romanenko because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to save computational power and data usage (Romanenko paragraph 0005). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Marentis et al (US 2015/0018671) in view of Zheng (US2018/0107897).
Claim 10:
Wang et al and Marentis et al teaches all the subject matter above but does not explicitly teach detecting further comprising selecting the at least some of the objects within a specific time range, based on the timestamp corresponding thereto.
Zheng does explicitly disclose further comprising selecting the at least some of the objects within a specific time range, based on the timestamp corresponding thereto. (Zheng paragraph 0025-0028 discloses selecting at least two images based on whether the difference between photographing times corresponding to the timestamps does not exceed a time threshold range. Wang1 teaches that our objects are facial images).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Wang et al and Marentis et al to include selecting objects within a time range as taught by Zheng because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to maintain a degree of similarity and continuity between images (Zheng paragraph 0028). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Marentis et al (US 2015/0018671) in view of Chen (US 2017/0061258).
Claim 11:
 Wang et al teaches explicitly teaches wherein the first level-classifiers and the second level classifier are comprised in a hierarchical configuration (Fig. 1 discloses a first level classifier corresponding to the plurality of pathways, each a fully convolutional neural network, and a second level hierarchical classifier that corresponds to the high-level synthesis network that takes in the attribute output (Fig. 2-conv3) of the first-level classifiers.).
The combination of Wang et al and Marentis et al does not explicitly teach detecting the use of Support Vector Machine (SVM).
Chen does explicitly teach the use of Support Vector Machine (SVM) (Chen paragraph 0038 discloses that convolutional neural networks and support vector machines are well known substitutes in the image processing and classification art).
It would have been obvious to one skill in the art at the time of the invention to modify Wang et al and Marentis et al to include Support vector machines as taught by Chen because such a modification is the result of simple substitution of one known element for another producing a predictable result. 
Regarding claim 12, the combination of Wang et al, Marentis et al and Chen teaches wherein the first level classifiers comprise a respective SVM constructed for each of the multiple object features (Wang et al teaches Fig. 1 discloses first level classifiers corresponding to the plurality of pathways, each a fully convolutional neural network, that corresponds to an attribute of interest as disclosed in Table 1. Chen paragraph 0038 discloses that convolutional neural networks and support vector machines are well known substitutes in the image processing and classification art).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, Marentis et al and Chen et al in view of Hsiao (US 2018/0285773).
Claim 13:
Wang et al, Marentis et al and Chen teach all the subject matter above but not the following: comprising periodically rebuilding a model, responsive to acquiring labels for at least some of the objects, the labels being used by the model for the classification. 
Hsiao does explicitly teach the use of further comprising periodically rebuilding a model, responsive to acquiring labels for at least some of the objects, the labels being used by the model for the classification. (0041 and Fig. 3 discloses allowing a user to indicate whether a label was accurately predicted or not. If the user does correct the label, the label for the object is corrected and added to the training data Fig. 1-118. Paragraph 0026 discloses that periodically the machine learning model is retrained with the updated training data).
 Wang et al, Marentis et al and Chen to include retraining the model using corrected labels periodically as taught by Hsiao because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to improve model accuracy (Hsiao paragraph 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Facial Image Quality Assessment Based on Support Vector Machines published by Pin Liao on May 30 2012 discloses using two sets of cascading Support Vector Machines trained on Gabor features such as orientation selectivity and spatial localization and frequency to score an extracted facial image and a classifier fusion model that fuses the scores of the two cascading SVM’s to output an overall facial image quality. 
Multi-branch Face Quality Assessment for Face Recognition published by Zhang Lijun in Oct. 16, 2019 discloses using a CNN for face feature image extraction, where quality-aware features for face alignment, clarity, visibility, and deflection are extracted. The extracted features are then processed in a multi-branch system where each branch outputs one of the face scores. A final layer then fuses the scores together to obtain a comprehensive quality score of the facial image. 
Low Level Features for Quality Assessment of Facial Images published by Arnaud Lienhard on March 20, 2015 disclose extracting 15 low level features such as sharpness or contract and using both a classification and regression SVM to output the quality score and whether it is a good aesthetic quality or bad aesthetic facial quality image. 
Shen (US2017/0294010) discloses estimating the digital aesthetic quality of images using a deep learning model and multiple image attributes in one embodiment, and these quality attribute scores are fused to generate the overall quality aesthetic score. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656